Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
Claims 1-20 are objected to because of the following informalities:  
Claim 1 recites the limitation "survey data" in lines 15, 16, 19.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 20 recites similar claimed limitation "survey data" and therefore is also objected for the same reason as recited in claim 1. 
	Claims 2-19 depend from objected claim 1 and therefore are also objected. 
Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the objection set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Seki et al. (USPAP. 20150242799) discloses an agricultural work management system includes: a data input unit configured to receive, from an agricultural crop harvester, harvesting position data indicating a harvesting work position as agricultural land information, harvest amount data indicating a harvest amount of the agricultural crop harvested in the agricultural land, and quality data indicating the quality thereof as agricultural crop information; a database server configured to store the agricultural land information and the agricultural crop information such that they can be associated with each other; an agricultural work evaluation unit configured to perform agricultural work evaluation on the agricultural land based on the agricultural land information and the agricultural crop information; and a data output unit configured to send out the agricultural work evaluation data generated by the agricultural work evaluation unit (Abstract; Pars. 46-48). However, Seki does not disclose "an editing unit configured to edit the information of the survey data acquired by the editing unit to the server apparatus, an updating u nit configured to, when edited survey data is received from the management apparatus, update survey data managed by the management unit by the edited survey data; and an aggregation unit configured to aggregate survey data containing the survey data updated by the updating unit, and indicating results of a survey of crops performed in the farm field in the set period".
Karube et al. (USPAP. 20170287082) discloses a farm field management apparatus: in generation of each task plan candidate, selects at least one task that includes harvest task, selects, a resource that is used to carry out each selected task, determines a task time within a predetermined period in which each selected task is carried out, includes the selected task, the selected resource, and the determined task time in each task plan candidate; obtains; information about a harvest impeding factor that is predicted for a harvest time of each task plan candidate; calculate an income from a harvest of each task plan candidate, based on a relevant piece of the harvest impeding factor information, and on the quantity and unit price of each crop; and calculates task cost of each task plan candidate based on a resource utilization period of the resource included in each task plan candidate, and on the utilization cost (Abstract; Pars. 52-60). However, Karube does not explicitly disclose the combination as claimed "an editing unit configured to edit the information of the survey data acquired by the editing unit to the server apparatus, an updating u nit configured to, when edited survey data is received from the management apparatus, update survey data managed by the management unit by the edited survey data; and an aggregation unit configured to aggregate survey data containing the survey data updated by the updating unit, and indicating results of a survey of crops performed in the farm field in the set period".
Regarding claim 1, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein " an editing unit configured to edit the information of the survey data acquired by the editing unit to the server apparatus, an updating u nit configured to, when edited survey data is received from the management apparatus, update survey data managed by the management unit by the edited survey data; and an aggregation unit configured to aggregate survey data containing the survey data updated by the updating unit, and indicating results of a survey of crops performed in the farm field in the set period" in combination with other limitations in the claims as defined by Applicants. 
Claims 2-19 depend from claim 1 and therefore would be allowable if rewritten to overcome the objection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 20, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "editing the information of the survey data acquired in the acquiring; and when edited survey data is received from the management apparatus, updating survey data managed in the managing by the edited survey data, and aggregating survey data containing the survey data updated in the updating, and indicating results of a survey of crops performed in the farm field in the set period" in combination with other limitations in the claims as defined by Applicants. 
Conclusion

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


						
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/            Primary Examiner, Art Unit 2857                                                                                                                                                                                            	May 20, 2022